ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_01_FR.txt.          DÉCLARATION COMMUNE DE MM. LES JUGES
            AL-KHASAWNEH, SIMMA, BENNOUNA,
              CANÇADO TRINDADE ET YUSUF

[Texte original français]

   Recevabilité d’une demande additionnelle — Objet du différend — Sécurité
 uridique et bonne administration de la justice — Continuité entre l’arrestation
et la détention de M. Diallo en 1988-1989 et en 1995-1996, et leurs liens avec les
 entatives de recouvrement des créances.

   1. Nous avons dû voter, avec regret, contre le paragraphe premier du
dispositif de l’arrêt selon lequel « la demande de la République de Guinée
relative à l’arrestation et à la détention de M. Diallo en 1988-1989 est
 rrecevable ». Nous sommes persuadés, en effet, que cette demande, même
présentée tardivement au cours de la procédure, relève bien de l’objet du
différend tel qu’indiqué dans la requête introductive d’instance, ainsi que
 e prescrit l’article 40 du Statut de la Cour. Notre analyse est fondée sur
 ’approche déjà exprimée avec clarté par la Cour permanente de Justice
 nternationale, et réitérée maintes fois depuis par cette Cour : « La Cour,
exerçant une juridiction internationale, n’est pas tenue d’attacher à des
considérations de forme la même importance qu’elles pourraient avoir
dans le droit interne. » (Concessions Mavrommatis en Palestine, arrêt n° 2,
1924, C.P.J.I. série A n° 2, p. 34.)

   2. Il en découle, tout d’abord, que la demande relative aux événements
de 1988-1989 ne peut être écartée uniquement parce qu’elle n’a été pré-
sentée par la Guinée, pour la première fois, que dans ses observations
écrites du 7 juillet 2003, en réponse aux exceptions d’irrecevabilité sou-
 evées par la République démocratique du Congo, et, ensuite, de façon
plus détaillée, dans sa réplique du 19 novembre 2008 (arrêt, par. 31
et 32).
   3. La question qui se pose, ensuite, n’est pas de savoir si le demandeur
peut compléter les faits en cause dans le contexte de l’objet du différend,
dont il a fait état dans sa requête, puisque, selon le paragraphe 2 de
 ’article 38 du Règlement, celle-ci « indique en outre la nature précise de
 a demande et contient un exposé succinct des faits et moyens sur les-
quels cette demande repose ». Il n’est donc pas question, à ce stade,
d’être exhaustif quant aux faits concernés. Il est admis, d’autre part, que
 es Parties peuvent modifier leurs conclusions jusqu’à la fin de la procé-
dure orale. La Guinée pouvait donc, dans ses conclusions finales, se réfé-
rer aux « arrestations arbitraires » au pluriel au lieu de l’arrestation au
singulier figurant dans ses conclusions. Il est vrai, cependant, que « la
 aculté laissée aux Parties de modifier leurs conclusions jusqu’à la fin de

60

 a procédure orale » est soumise à des limites car « la Cour ne saurait
admettre, en principe, qu’un différend porté devant elle par requête
puisse être transformé, par voie de modifications apportées aux conclu-
sions, en un autre différend dont le caractère ne serait pas le même »
 Société commerciale de Belgique, arrêt, 1939, C.P.J.I. série A/B n° 78,
p. 173).
   4. A notre avis, ce qui importe pour la recevabilité d’une demande for-
mellement nouvelle, c’est qu’elle s’inscrive dans le cadre de l’objet du dif-
 érend dont la Cour a été saisie, et cela dans le respect du Statut et du
Règlement intérieur. En effet, s’il en allait autrement, « l’objet du diffé-
rend sur lequel [la Cour] aurait en définitive à statuer serait nécessaire-
ment distinct de l’objet du différend qui lui a été originellement soumis
dans la requête » (Certaines terres à phosphates à Nauru (Nauru c. Aus-
 ralie), exceptions préliminaires, arrêt, C.I.J. Recueil 1992, p. 266,
par. 68). Et une telle situation serait nécessairement incompatible avec les
exigences « de la sécurité juridique et de la bonne administration de la jus-
 ice » (ibid., p. 267, par. 69).
   5. La Cour admet que l’évaluation des demandes additionnelles vise
essentiellement à se demander si elles auraient pour effet de « modifi[er]
 ’objet du différend initialement porté devant elle selon les termes de la
requête » en se référant à l’affaire du Différend territorial et maritime
entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua
c. Honduras) (arrêt, C.I.J. Recueil 2007 (II), p. 695, par. 108). Mais la
Cour n’applique pas ce test, en tant que tel, pour la recevabilité de la
demande de la Guinée relative aux événements de 1988-1989. Elle le perd
même de vue dans la suite de son raisonnement, en se fondant exclusi-
vement sur les deux critères que la jurisprudence a dégagés dans le but
précisément d’apprécier le lien de la demande nouvelle avec l’objet du
différend, soit que celle-ci est implicitement contenue dans la requête,
soit qu’elle découle directement de celle-ci. Ces critères sont destinés à
permettre de répondre à la question centrale qui est de savoir si la
demande additionnelle relève de l’objet du différend dont la Cour est sai-
sie ou si elle introduit un nouveau différend. Malheureusement, la Cour
ne répond pas à cette question puisqu’elle a choisi de se lancer dans une
analyse purement formelle de la demande relative aux événements
de 1988-1989 par référence, successivement, aux deux critères évoqués
précédemment. C’est ainsi qu’elle conclut que ces événements ne sont
pas implicitement contenus dans la requête parce qu’ils concernent des
« mesures d’arrestation et de détention, prises à un autre moment et dans
un autre contexte » et que les « arrestations ... sont intervenues sur des
bases juridiques complètement différentes » (arrêt, par. 43). Cette argu-
mentation formelle sera reprise de nouveau par la Cour pour conclure
qu’elle n’aperçoit aucune possibilité de considérer la demande nouvelle
comme découlant directement de la question qui fait l’objet du différent
 ibid., par. 46).
   6. Nous constatons qu’à l’issue de ce raisonnement la majorité s’est
contentée d’une simple comparaison entre les conditions formelles d’arres-

61

 ation et de détention de M. Diallo, et entre les bases juridiques alléguées
par la RDC pour y procéder, sans se soucier de la continuité réelle entre
 es événements de 1988-1989 et ceux de 1995-1996 et sans relativiser les
conditions de forme puisées dans le droit interne, ainsi que le préconise la
 urisprudence de la Cour.
   7. Or, matériellement, les arrestations arbitraires dont M. Diallo a
été victime en 1988-1989 et en 1995-1996 sont dans la continuité
d’actions engagées contre lui par la République démocratique du Congo
chaque fois qu’il se faisait plus pressant auprès des autorités pour recou-
vrer les créances que ses deux sociétés (dont il est devenu l’unique asso-
cié) détenaient sur cet Etat et sur des entreprises congolaises. Le 25 jan-
vier 1988, M. Diallo a été arrêté et incarcéré, pendant un an, sur ordre
du premier ministre de la RDC après qu’il eut tenté en vain de recou-
vrer les créances de la société Africom-Zaïre à l’égard de l’Etat congo-
 ais dans l’affaire dite du « papier-listing », alors que le ministre des
finances avait reconnu les dettes en question. L’accusation d’escroquerie
contre M. Diallo n’est pas intervenue dans un cadre judiciaire mais a
été formulée uniquement par les autorités gouvernementales de la RDC.
Le même premier ministre de la RDC, qui avait ordonné l’arrestation
de M. Diallo pour escroquerie, avait, le 14 janvier 1988, demandé
par courrier au ministre des finances de ne pas acquitter les dettes dues
à la société Africom-Zaïre. Or, de nouveau, en 1996, M. Diallo a été
arrêté puis expulsé, après qu’il eut demandé l’exécution du jugement
rendu en faveur de sa société Africontainers-Zaïre. Il s’agissait manifes-
 ement, de la part des autorités de la RDC, d’éliminer définitivement
M. Diallo du territoire congolais pour qu’il ne puisse plus s’occuper
des créances que ses sociétés détiennent sur l’Etat ainsi que sur des
entreprises congolaises.
   8. D’ailleurs, la Cour a souligné à juste titre que :
     « la RDC n’a jamais été à même, tout au long de la procédure, de
     fournir des motifs qui puissent être de nature à donner un fonde-
     ment convaincant à l’expulsion de M. Diallo. Des allégations de
     « corruption » et d’autres infractions ont été formulées à son encon-
     tre, mais aucun élément concret n’a été présenté à la Cour de nature
     à étayer ces allégations. Ces accusations n’ont donné lieu à aucune
     poursuite devant les tribunaux, ni, a fortiori, à aucune condamna-
     tion. En outre, il est difficile de ne pas percevoir un lien entre l’expul-
     sion de M. Diallo et le fait qu’il ait tenté d’obtenir le recouvrement
     des créances qu’il estimait être dues à ses sociétés par, notamment,
     l’Etat zaïrois ou des entreprises dans lesquelles ce dernier détient une
     part importante du capital, en saisissant à cette fin les juridictions
     civiles. » (Arrêt, par. 82.)
   9. Nous ne pouvons que regretter que la majorité n’ait pas appliqué
cette analyse à la question de la recevabilité. En effet, elle aurait néces-
sairement abouti à la nette conclusion que l’arrestation de 1988-1989 se
situe dans la continuité de celle de 1995-1996, dans la mesure où elle a été

62

nspirée par les mêmes motifs, et qu’elle revêt le même caractère arbi-
 raire. La seule différence est que, en 1995-1996, il a été décidé d’expulser
de la RDC M. Diallo alors qu’auparavant, en 1988-1989, il a été détenu
pendant près d’une année !
   10. Dès lors, à notre avis, les événements de 1988-1989 se rattachent
manifestement à l’objet du différend tel qu’il figure dans la requête de la
Guinée en date du 23 décembre 1998 :
       « M. Diallo Ahmadou Sadio, homme d’affaires de nationalité gui-
     néenne, a été, après trente-deux (32) ans passés en République démo-
     cratique du Congo, injustement incarcéré par les autorités de cet
     Etat, spolié de ses importants investissements, entreprises et avoirs
     mobiliers, immobiliers et bancaires puis expulsé.

        Cette expulsion est intervenue à un moment où M. Diallo Ahma-
     dou Sadio poursuivait le recouvrement d’importantes créances déte-
     nues par ses entreprises sur l’Etat et les sociétés pétrolières qu’il
     abrite et dont il est actionnaire.
        Après de vaines tentatives de règlement amiable, l’Etat de Guinée
     s’adresse à la Cour internationale de Justice dans le dessein de voir
     celle-ci condamner la République démocratique du Congo pour les
     graves violations du droit international qu’elle a commises [sur la
     personne de M. Diallo]. »
   11. Ainsi, qu’on les considère comme contenus implicitement dans
cette requête ou comme en découlant, les événements de 1988-1989 se rat-
 achent à l’objet du différend que celle-ci décrit, puisqu’il s’agit d’une
arrestation injuste de M. Diallo liée à la spoliation par la RDC de ses
biens.
   12. Nous ne pouvons, de ce fait, comprendre que la majorité ait
déclaré irrecevable la demande de la Guinée relative à ces événements, en
 aisant preuve d’un formalisme inapproprié à un contentieux internatio-
nal long et coûteux, puisque la Guinée a saisi la Cour de cette affaire il y
a près de douze ans. Il nous paraît que la République démocratique du
Congo a été informée assez tôt de l’addition des faits de 1988-1989 par la
Guinée et qu’elle avait la possibilité de les contester, ce qu’elle ne s’est
d’ailleurs pas empêchée de faire lors des plaidoiries orales (CR 2010/3,
p. 16-17, par. 11-13 (Kalala)). La Cour disposait donc des éléments
pour se prononcer sur toutes les violations du droit international commi-
ses par la RDC sur la personne de M. Diallo. Si la Cour avait procédé de
 a sorte, elle aurait réellement satisfait aux exigences de la « sécurité juri-
dique et de la bonne administration de la justice ». En effet, ces exigences
doivent prendre en compte, dans cette affaire, originellement fondée sur
 ’exercice de la protection diplomatique, dont le champ d’application
 nclut « les droits de l’homme internationalement garantis » (Ahma-
dou Sadio Diallo (République de Guinée c. République démocratique du
Congo), exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 599,
par. 39), les droits individuels de M. Diallo, qui a été victime à deux

63

reprises de mesures arbitraires des autorités de l’Etat d’accueil et pour les
mêmes raisons.

                          (Signé) Awn Shawkat AL-KHASAWNEH.
                                  (Signé) Bruno SIMMA.
                              (Signé) Mohamed BENNOUNA.
                       (Signé) Antônio Augusto CANÇADO TRINDADE.
                            (Signé) Abdulqawi Ahmed YUSUF.




64

